 In the Matter of LEWIS-SHEPARD CO. AND ACME ENGINEERING COM-PANY, EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,C. I. 0., PETITIONERCase No. 1-R-3647.Decided July 17, 194'7DECISIONANDORDERPursuant to a Stipulation for Certification Upon Consent Electionexecuted by the Employer and the Petitioner on March 14, 1947, anelection by secret ballot was held on March 26, 1947, under the direc-tion and supervision of the Regional Director for the First Region.At the close of the election, the parties were furnished a Tally ofBallots which shows that there were 456 eligible voters and that 433votes were cast, of which 165 were for the Petitioner, 229 against thePetitioner, 34 challenged, and 5 void.On April 1, 1947, the Petitioner filed objections to the conduct ofthe election.After an investigation, the Regional Director issuedhis Report on Objections, in which he found merit in two of the sevenobjections asserted by the Petitioner and, on the basis thereof, recom-mended that the Board set aside the election.Thereafter, the Em-ployer filed Exceptions to Report on Objections.In his Report on Objections, the Regional Director found, amongother things, that "investigation reveals that Mr. Sundiii, Superin-tendent of the Company, was sitting in a parked automobile directlyopposite the hall in which the Union held a meeting on or aboutMarch 17, 1947 for-the purpose of ascertaining the extent to whichemployees were interested in the Union.The Company admits theforegoing."The Employer in its Exceptions does not controvert theRegional Director's findings in this respect but contends that theSuperintendent's activities were not authorized by the Employer andthat there is no showing that such activities' were known to theemployees.We find no merit in the Employer's contentions. In our opinionthe above-described action on the part of the Superintendent, occur-74 N. L.R. B., No. 99.534 LEWIS-SHEPARD CO.535ring 9 days before the election, constitutes such improper interferenceas to warrant setting aside the election.'In view of the above finding, it becomes unnecessary for us to passupon the other objection found to have merit by the Regional Director.Accordingly, we shall set the election aside and shall direct a new elec-tion at such time as the Regional Director advises us that circum-stances permit a free choice among the employees.ORDERIT IS HEREBY ORDERED that the election held on March 26,1947, amongemployees of Lewis-Shepard Co. and Acme Engineering Company,Watertown, Massachusetts, be, and it hereby is, vacated and set aside.1 See, e. g,N. L. It. B. v. Collins,&Aikman Corporation,146 F.(2d) 454, 455(C. C. A. 4),enforcing 55 N. L. R. B.735, 736;N. L. R B. Baldwin Locomotive Works,128 F. (2d)39, 50(C. C. A. 3),enforcing 20 N L. R. B 1100,1121;Matter of The Ohio Public ServiceCompany,52N. L. R. B. 725.